ORDER
PER CURIAM:
AND NOW, this 7th day of April, 2006, upon consideration of the Recommendation of the Three-Member Panel of the *665Disciplinary Board dated February 13, 2006, the Joint Petition in Support of Discipline on Consent is hereby granted pursuant to Rule 215(g), Pa.R.D.E., and it is
ORDERED that FRANK C. ARCURI is suspended on consent from the Bar of this Commonwealth for a period of one year, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.
Justice BALDWIN did not participate in this matter.